Name: Commission Regulation (EEC) No 2538/82 of 20 September 1982 on the arrangements for imports into the United Kingdom of certain textile products (category 74) originating in Thailandt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 / 14 Official Journal of the European Communities 21 . 9 . 82 COMMISSION REGULATION (EEC) No 2538/82 of 20 September 1982 on the arrangements for imports into the United Kingdom of certain textile products (category 74) originating in Thailand THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Importation into the United Kingdom of the category of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limit given in that Annex and to the provisions of Article 2 (!) ¢ Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Article 2 Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of certain textile products (category 74) originating in Thailand have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; 1 . Products as referred to in Article 1 , shipped from Thailand to the United Kingdom between 1 September 1982 and the date of entry into force of this Regulation and not yet released for free circula ­ tion, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Thailand to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Whereas, in accordance with paragraph 5 of the said Article 11 , Thailand was notified of a request for consultations ; whereas, following those consultations , it is desirable to make the products in question subject to a quantitative limit for the period 1 September to 31 December 1982 ; Whereas paragraph 13 of the said Article 11 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 1 September 1982 and released for free circulation shall be set off against the quantit ­ ative limit established for the period 1 September to 31 December 1982.Whereas the products in question exported from Thai ­ land between 1 September 1982 and the date of entry into force of this Regulation must be set off against the quantitative limit for the period 1 September to 31 December 1982 ; Article 3 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. (') OJ No L 365, 27 . 12 . 1978 , p. 1 . 2 OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1982. 21 . 9 . 82 Official Journal of the European Communities No L 271 / 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 September 1982. For the Commission Karl-Heinz NARJES Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Thirdcountries Member States Units Quantitative limits from 1 September to 31 December 1982 74 60.05 AH b) 4 gg) 1 1 22 33 44 60.05-71 ; 72 ; 73 ; 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants ' (other than babies') suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubbe ­ rized, of wool , of cotton or of man-made textile fibres, excluding ski suits Thailand UK 1 000 pieces 86 400